5Q0*tf S*h/S fPX*lf sct-tw ft>H-tS f6f-l§
                                  ELECTRONIC RECORD




   COA#       05-14-00978-CR                        OFFENSE:        OTHER CRIMINAL


              Nicholas Davell Amos v. The State
   STYLE:     0fTexas                               COUNTY:         Dallas

   COA DISPOSITION:      AFFIRM                     TRIAL COURT:    291st Judicial District Court


   DATE: 03/31/2015                 Publish: NO     TC CASE #:      F-1341905-U




                           IN THE COURT OF CRIMINAL APPEALS

                                                                    SM'ff SCI-ff frWf
            Nicholas Davell Amos v. The State of
   STYLE:   Texas                                        CCA#:      fM*JT fMHf fCf-i$
            PRO SE                       Petition        CCA Disposition:
   FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                        JUDGE:

   DATE:        y/